UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Ecoark Holdings, Inc. (Name of Issuer) Common (Title of Class of Securities) 27888N109 (CUSIP Number) Mark BrenemanCorporate CounselNepsis Capital Management, Inc.8692 Eagle Creek CircleMinneapolis, MN 55378507-624-0180 (Name, Address and Telephone Number of Person Authorized to Receieve Notices and Communications) July 31, 2017 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [X] * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page The information required on the remainder of this cover page shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934 (the Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Instructions). CUSIP No.: 27888N109 1 NAME OF REPORTING PERSON: Nepsis Capital Management, Inc. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) 41-1887702 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP [] (a) [X] (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Minnesota, USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 11,188,219 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 11,188,219 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,188,219 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25% 14 TYPE OF REPORTING PERSON IA CUSIP No.: 27888N109 ITEM 1. SECURITY AND ISSUER: Ecoark Holdings, Inc. Common3333 S. Pinnacle Hills Pkwy Suite 220Rogers, AR 72758 USA ITEM 2. IDENTITY AND BACKGROUND: a. Nepsis Capital Management Inc. b. 8692 Eagle Creek Circle Minneapolis, MN 55378c. Registered Investment Advisord. N/Ae. N/Af. USA ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION: Over the period of the last approximate 90 days, Nepsis Capital Management, Inc., in its capacity as a RIA, used an aggregate of $7,147,575.11 of funds provided through the accounts of certain of its investment advisory clients to make additional purchases of the Securities reported as beneficially owned. ITEM 4. PURPOSE OF TRANSACTION: The Securities reported as beneficially owned in Item 5 were purchased by Nepsis Capital Management, Inc. in its capacity as a RIA on behalf of its investment advisory clients for investment purposes in the ordinary course of business. a. Nepsis Capital Management, Inc. intends to make additional purchases in limited amounts as deemed appropriate by market conditions.b. Nonec. Noned. Nonee. Nonef. Noneg. Nepsis Capital Management, Inc. has no interest in obtaining control of Ecoark Holdings, Inc.h. Nepsis Capital Management, Inc. would likely reduce its position in Ecoark Holdings, Inc.i. See (h.)j. See (h.) ITEM 5. INTEREST IN SECURITIES OF THE ISSUER: a. The aggregate number of Securities to which this Schedule 13D relates is 11,188,219 shares, representing 25% of the 44,750,000 shares outstanding.b. 11,188,219 sharesc. Date	Advisor	Account	Account Description	DescriptionDate	Symbol	Type	Price	Total Shares7/31/17	Bought	37200	EARK	$3.62 7/28/17	Bought	500	EARK	$3.46 7/28/17	Bought	22000	EARK	$3.77 7/27/17	Bought	2700	EARK	$3.62 7/26/17	Bought	2000	EARK	$3.74 7/26/17	Bought	14400	EARK	$3.67 7/25/17	Bought	1800	EARK	$3.70 7/25/17	Bought	31357	EARK	$3.77 7/24/17	Bought	20469	EARK	$3.76 7/21/17	Bought	68450	EARK	$4.00 7/20/17	Bought	14351	EARK	$3.99 7/20/17	Bought	58898	EARK	$4.06 7/19/17	Bought	49300	EARK	$4.02 7/19/17	Bought	123766	EARK	$4.03 7/18/17	Bought	197882	EARK	$4.05 7/18/17	Bought	252868	EARK	$3.95 7/17/17	Bought	47750	EARK	$3.79 7/14/17	Bought	18356	EARK	$3.81 7/14/17	Bought	131495	EARK	$3.89 7/13/17	Bought	9000	EARK	$3.46 7/13/17	Bought	38400	EARK	$3.47 7/12/17	Bought	9700	EARK	$3.24 7/11/17	Bought	9200	EARK	$3.20 7/10/17	Bought	12520	EARK	$3.33 7/7/17	Bought	8000	EARK	$3.63 7/6/17	Bought	6850	EARK	$3.78 7/5/17	Bought	6700	EARK	$3.50 7/3/17	Bought	3000	EARK	$3.69 6/30/17	Bought	19150	EARK	$3.72 6/29/17	Bought	1000	EARK	$3.55 6/29/17	Bought	9300	EARK	$3.67 6/27/17	Bought	6000	EARK	$3.71 6/21/17	Bought	4000	EARK	$3.99 6/20/17	Bought	2190	EARK	$4.03 6/19/17	Bought	1450	EARK	$4.17 6/15/17	Bought	16750	EARK	$4.29 6/15/17	Bought	2000	EARK	$4.53 6/12/17	Bought	3900	EARK	$4.49 6/9/17	Bought	6000	EARK	$4.50 6/7/17	Bought	1000	EARK	$4.75 6/6/17	Bought	27000	EARK	$4.78 6/5/17	Bought	1000	EARK	$4.59 6/5/17	Bought	3500	EARK	$4.62 6/2/17	Bought	5500	EARK	$4.61 6/1/17	Bought	7000	EARK	$4.59 6/1/17	Bought	6500	EARK	$4.52 5/31/17	Bought	2000	EARK	$4.66 5/30/17	Bought	8000	EARK	$4.68 5/26/17	Bought	2000	EARK	$4.74 5/25/17	Bought	22000	EARK	$4.67 5/24/17	Bought	6300	EARK	$4.72 5/23/17	Bought	3000	EARK	$4.73 5/22/17	Bought	20600	EARK	$5.40 5/19/17	Bought	1700	EARK	$5.09 5/19/17	Bought	26300	EARK	$5.11 5/18/17	Bought	1330	EARK	$4.99 5/18/17	Bought	8670	EARK	$5.02 5/17/17	Bought	7775	EARK	$4.69 5/16/17	Bought	9500	EARK	$4.85 5/15/17	Bought	6500	EARK	$4.70 5/12/17	Bought	900	EARK	$4.93 5/12/17	Bought	26100	EARK	$4.95 5/11/17	Bought	22300	EARK	$4.89 5/10/17	Bought	44600	EARK	$4.66 5/9/17	Bought	11000	EARK	$4.59 5/8/17	Bought	9000	EARK	$4.60 5/5/17	Bought	14000	EARK	$4.65 5/4/17	Bought	36000	EARK	$4.68 5/3/17	Bought	12100	EARK	$4.48 5/2/17	Bought	7900	EARK	$4.37 5/1/17	Bought	2500	EARK	$4.31 4/28/17	Bought	600	EARK	$4.40 4/28/17	Bought	3300	EARK	$4.49 4/27/17	Bought	5000	EARK	$4.50 4/27/17	Bought	1200	EARK	$4.44 4/26/17	Bought	27675	EARK	$4.48 4/25/17	Bought	13500	EARK	$4.41 4/24/17	Bought	5000	EARK	$4.36 4/21/17	Bought	20275	EARK	$4.45 4/20/17	Bought	5100	EARK	$4.42 4/19/17	Bought	18000	EARK	$4.49 d.N/Ae.N/A ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER: None ITEM 7. MATERIALS TO BE FILES AS EXHIBITS: None CUSIP No.: 27888N109 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. April 19 2017 Nepsis Capital Management, Inc. By: /s/ Mark W. Pearson Name: Mark W. Pearson Title: CIO & President Attention — Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001).
